                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHARLES DESHAWN HALL,

        Plaintiff,
                                                  Case No. 17-cv-749-bbc
   v.

DEPUTY SPEARS, DEPUTY
MCCARRAGHER, DEPUTY ANDERSON,
JACOB L. ARNESON, MICHAEL J. WILK,
TIMOTHY J. FRANCIS, G. WAGNER,
ANTHONY D. ROPER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                 02/08/2019
        Peter Oppeneer, Clerk of Court                     Date
